Name: Commission Regulation (EEC) No 398/76 of 24 February 1976 fixing the export refunds for wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 2. 76 Official Journal of the European Communities No L 49/7 COMMISSION REGULATION (EEC) No 398/76 of 24 February 1976 fixing the export refunds for wine THE COMMISSION OF THE EUROPEAN COMMUNITIES, mined on the basis of the most advantageous export prices ; whereas the prices referred to in Article 3 (2) must be taken into account when the prices in interna ­ tional trade are being determined ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 8 1 6/70 of 28 April 1 970 laying down additional provi ­ sions for the common organization of the market in wine ( 1 ), as last amended by Regulation (EEC) No 1932/75 (2), and in particular Article 10(4) thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article 10 of Regulation (EEC) No 816/70, to the extent necessary to enable the products listed in Article 1 (2) of this Regulation to be exported in economically significant quantity on the basis of the prices for those products on the world market, the difference between those prices and the prices in the Community may be covered by an export refund ; whereas, however, refunds may be granted only for the products referred to in Article 1 (2) of Council Regulation (EEC) No 957/70 of 26 May 1970 laying down general rules for granting export refunds on wine and criteria for fixing the amount of such refunds (3) ; Whereas the international trade situation or the specific requirements of certain markets may make it necessary to vary the refund according to the use or destination of a specific product ; Whereas table wines of types R I , R II , A I , A II and A III defined in Council Regulation (EEC) No 945/70 of 26 May 1970 determining the types of table wines (4), may now be exported in economically signif ­ icant quantity ; Whereas, pursuant to Article 4 of Commission Regula ­ tion (EEC) No 325/71 of 15 February 1971 on detailed rules for the application of export refunds on wine (5), refunds must be fixed at least once every three months ; whereas if need be, they can be amended in the interval between fixing dates ; Whereas if the refund system is to operate normally, refunds should be calculated on the follQwing basis :  in the case of currencies which are maintained in relation to each other, at any given moment, within a band of 2-25 % , a rate of exchange based on their effective parity ;  for other currencies an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period, in relation to the Community currencies referred to in the previous subparagraph ; Whereas the application of the abovementioned rules to the present market situation and in particular to the prices of wines in the Community and on the world market leads to the fixing of refunds as indi ­ cated below ; Whereas, pursuant to Article 2 of Regulation (EEC) No 957/70, the existing state and probable future trends of prices and quantities available of the products of the Community market on the one hand, and world market prices for these products on the other, must be taken into account when refunds are being fixed ; whereas account must also be taken of the costs referred to in Article 2 (b) and of the economic aspects of the exports intended ; whereas the objectives defined in Article 2(c) and the need to avoid disturbances which might lead to imbalance of supply and demand on the Community market must also be taken into account : Whereas, pursuant to Article 3 of Regulation (EEC) No 957/70, Community market prices must be deter ­ Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, (!) OJ No L 99, 5 . 5 . 1970, p . I. (2) OJ No L 198 , 29 . 7. 1975, p . 19 . (J) OJ No L 115, 28 . 5 . 1970, p. 1 . (4 ) OJ No L 114, 27 . 5 . 1970, p . 1 . (5) OJ No L 38, 16 . 2. 1971 , p . 16. No L 49/8 Official Journal of the European Communities 25. 2. 76 HAS ADOPTED THIS REGULATION : Article 1 Article 2 This Regulation shall enter into force on 1 March 1976 . The amounts of the export refunds for the products listed in Article 1 (2) of Regulation (EEC) No 957/70 shall be as set out in the Annex. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 1976. For the Commission P.J. LARDINOIS Member of the Commission ANNEX CCT heading No Description Amount of refund u. a. /degree/hi ex 22.05 C I C » White table wine, other than white table wine of types A II and A III of an actual alcoholic strength of not less than 9-5 ° and not exceeding 14 °  For export to all third countries with the exception of third countries of the American continent including thpse islands politically linked thereto, as well as those third countries listed in Article 1 of Regulation (EEC ) No 2223/70 and Greece 0-65 ex 22.05 C I CII Red table wine, other than red table wine of type R III of an actual alcoholic strength of not less than 9 ·5 ° and not exceeding 14 °  For export to all third countries with the exception of third countries of the American continent including those islands politically linked thereto, as well as those third countries listed in Article 1 of Regulation (EEC) No 2223/70 and Greece 065 ex 22.05 C I CII White table wine of types A 11 and A III {White table wine exclusively from the Sylvaner , Miiller ­ Thurgau or Riesling vine variety type ) -  For export to all third countries with the exception of third countries of the American continent including those islands politically linked thereto, as well as those third countries listed in Article 1 of Regulation (EEC) No 2223/70 and Greece Amount of refund u.a./hl 3-50